FINAL COPY
295 Ga. 399

                    S14A0433. LILLY et al. v. HEARD.


      HUNSTEIN, Justice.


      Appellants Nettie Lilly and Janet Anderson filed a complaint against

appellee Sharon Heard, seeking a writ of quo warranto to remove her from the

Baker County Board of Education. Heard moved to dismiss the complaint on

various grounds, and the trial court granted the motion. Appellants now appeal

from that order. For the reasons that follow, we affirm.

      1. On November 6, 2012, Heard was elected to the Baker County Board

of Education. In July 2013, Appellants filed this action, contending that Heard

had been a registered voter in Thomas County from June 2007 until April 30,

2012, when she registered to vote in Baker County, and that she therefore could

not meet the residency requirements to be a member of the Baker County Board

of Education. See OCGA § 45-2-1 (1) (“The residency requirement for a

candidate for any county office . . . shall be 12 months residency within the

county”); Ga. Const. of 1983, Art. VIII, Sec. V, Par. II (providing that local

“[s]chool board members shall reside within the territory embraced by the
school system and shall have such compensation and additional qualifications

as may be provided by law”). To their complaint, Appellants attached Heard’s

voter registration card from Thomas County, dated June 28, 2007, and

documents from the Georgia Secretary of State showing that Heard registered

to vote in Baker County on April 30, 2012, and first voted in Baker County on

July 31, 2012. Appellants subsequently amended the paragraph of their

complaint that alleged that, because Heard was a resident of Thomas County and

not Baker County, she did not meet the one-year residency requirement, to

allege that Heard “remains unqualified to serve on the Baker County Board of

Education as [Heard] does not reside in the District that she represents.” See

OCGA § 20-2-51 (a) (“No person shall be eligible for election as a member of

a local board of education who is not a resident of the school district in which

that person seeks election and of the election district which such person seeks

to represent.”).

      Heard filed a motion to dismiss the complaint, contending that a qualified

voter in Baker County, Mendell Cowart, had brought a pre-election challenge

to her candidacy, see OCGA § 21-2-6, contending that she was ineligible to run

for the local board of education because she had not resided in Baker County for

                                       2
12 months preceding the election; that the Baker County Board of Elections had

resolved that challenge in Heard’s favor; and that the doctrines of res judicata

and collateral estoppel barred Appellants’ action. Heard also moved to dismiss

the complaint based on the doctrine of laches and on the ground that the case

was moot since Heard took office before Appellants filed their action.

      At the hearing on Heard’s motion to dismiss, Heard introduced the

minutes of the June 18, 2012 hearing held by the Baker County Board of

Elections on Cowart’s pre-election complaint that Heard was not qualified to run

for the school board at the November 6, 2012 election. See OCGA § 21-2-6 (b)

(saying that “any elector who is eligible to vote” for a candidate for county

office may file a pre-election “challenge [to] the qualifications of the candidate

by filing a written complaint with the superintendent giving the reasons why the

elector believes the candidate is not qualified to seek and hold the public office

for which the candidate is offering”); OCGA § 21-2-2 (35) (saying that

“‘[s]uperintendent’ means: (A) Either the judge of the probate court of a county

or the county board of elections . . . .”); OCGA § 21-2-40 (a) (authorizing the

General Assembly to create “by local Act . . . a board of elections in any county

of this state and empower the board with the powers and duties of the election

                                        3
superintendent”). Those minutes reflect that Cowart, in support of her position

that Heard was not a resident of Baker County for one year preceding the

November 6, 2012 election, put in evidence that Heard was not on the

September 18, 2011 and February 12, 2012 voter lists for Baker County.

      In rebuttal, Heard said that she had been living in Baker County since

early 2011 and had registered to vote in Baker County in April 2012. She also

offered letters from 14 people, some saying that Heard had been living in Baker

County for over a year and others saying that she had been living there since

2011, and a light bill from June 2012 that showed Heard’s address as Dias Road,

Newton, Georgia, which is located in Baker County. Heard’s aunt told the

election board that Heard had lived in Baker County since 2011, and several

other people told the board that she had lived there for over a year.

      On June 21, 2012, the election board issued a written ruling, finding that

Heard “was a resident of Baker County for 12 months prior to the election as

required by OCGA § 45-2-1 and is qualified to offer as a candidate for said

office.” Although Cowart had a right to appeal the board’s decision to superior

court, she did not do so. See OCGA § 21-2-6 (e).

      On October 24, 2013, the trial court issued an order dismissing

                                       4
Appellants’ complaint. It ruled that Appellants’ action was barred by the

doctrines of mootness, laches, res judicata, and collateral estoppel.

      2. Appellants contend that the trial court erred in dismissing their

complaint based on the doctrine of res judicata. We conclude that the trial court

did not err.

      The doctrine of res judicata provides that “[a] judgment of a court
      of competent jurisdiction shall be conclusive between the same
      parties and their privies as to all matters put in issue or which under
      the rules of law might have been put in issue in the cause wherein
      the judgment was rendered until the judgment is reversed or set
      aside.” OCGA § 9-12-40. Res judicata thus “prevents the
      re-litigation of all claims which have already been adjudicated, or
      which could have been adjudicated, between identical parties or
      their privies in identical causes of action.”

Odom v. Odom, 291 Ga. 811, 812 (1) (733 SE2d 741) (2012).

      (a) We first address whether the Baker County Board of Elections

constitutes a “court of competent jurisdiction” for purposes of res judicata.

      “Georgia courts have repeatedly held that questions of fact ruled upon by

an administrative body are thereafter precluded from relitigation in civil suits by

the doctrines of res judicata and collateral estoppel.” Malloy v. State, 293 Ga.
350, 354-355 (2) (a) (744 SE2d 778) (2013).          In doing so, however, our

appellate courts have rarely addressed how to decide whether a determination

                                        5
by an administrative agency or board should be accorded the same effect under

the rules of res judicata as a judgment of a court. In Ga. Cas. & Surety Co. v.

Randall, 162 Ga. App. 532 (292 SE2d 118) (1982), overruled on other grounds,

Bahadori v. Nat. Union Fire Ins. Co., 270 Ga. 203 (1) (507 SE2d 467) (1998),

the Court of Appeals addressed the issue, holding that because the Workers’

Compensation Act authorized the Board of Workers’ Compensation to

determine the issue in dispute in that case, the board was acting as a court of

competent jurisdiction for purposes of res judicata. Id. at 533-534. And the

United States Supreme Court has spoken on the requirements for an

administrative adjudication to have preclusive effect.

      We have long favored application of the common-law doctrines of
      collateral estoppel (as to issues) and res judicata (as to claims) to
      those determinations of administrative bodies that have attained
      finality. “When an administrative agency is acting in a judicial
      capacity and resolves disputed issues of fact properly before it
      which the parties have had an adequate opportunity to litigate, the
      courts have not hesitated to apply res judicata to enforce repose.”
      Such repose is justified on the sound and obvious principle of
      judicial policy that a losing litigant deserves no rematch after a
      defeat fairly suffered, in adversarial proceedings, on an issue
      identical in substance to the one he subsequently seeks to raise.

Astoria Fed. Sav. & Loan Assn. v. Solimino, 501 U.S. 104, 107-108 (111 SCt

2166, 115 LE2d 96) (1991) (citations omitted). Furthermore, the Restatement

                                       6
of the Law, Second, Judgments explains that

      [w]here an administrative agency is engaged in deciding specific
      legal claims or issues through a procedure substantially similar to
      those employed by courts, the agency is in substance engaged in
      adjudication. Decisional processes using procedures whose
      formality approximates those of courts may properly be accorded
      the conclusiveness that attaches to judicial judgments.

Restatement of the Law, Second, Judgments, § 83, comment b.

      Here, the General Assembly has specifically authorized local boards of

elections to resolve factual disputes regarding a candidate’s eligibility to run for

office, see OCGA § 21-2-6 (b), (c), making them the finders of fact and

weighers of the credibility of evidence. See id. at (e) (in reviewing a board of

elections’ decision, a superior court’s “review shall be conducted by the court

without a jury and shall be confined to the record. The court shall not substitute

its judgment for that of the [board of elections] as to the weight of the evidence

on questions of fact”).    Furthermore, with regard to challenges based on a

candidate’s residency, the General Assembly has formulated rules to guide local

boards of elections, see OCGA § 21-2-217, and has prescribed basic procedural

requirements for adjudication of such challenges. See OCGA § 21-2-6 (b)

(notice requirements); id. at (e) (appeal procedure). It is true, however, that


                                         7
local boards of elections do not operate under the same extent of procedural

rules as some other boards to whose rulings our courts have accorded preclusive

effect. See, e.g., Blackwell v. Ga. Real Estate Comm., 205 Ga. App. 233, 234

(421 SE2d 716) (1992) (holding that a decision by the Georgia Real Estate

Commission was entitled to preclusive effect); OCGA § 43-40-26 (providing

that the hearings of the Georgia Real Estate Commission must be held in

accordance with the Georgia Administrative Procedure Act). However, because

the Baker County Board of Elections was resolving a factual dispute through

procedures that are sufficiently similar to those of courts and because the

minutes of the board of elections’ hearing in this case show that both sides to the

controversy had the right to be heard and present evidence and that the

challenger was given a full and fair opportunity to contest Heard’s residency, we

conclude that the board was acting as a “court of competent jurisdiction” for

purposes of res judicata.1

      1
        The fact that the board’s decision was not appealed to superior court does not
diminish its preclusive effect. See Hansche v. City of Atlanta Police Dept., 242 Ga.
App. 606, 608 (530 SE2d 512) (2000) (holding that an unappealed award of the
Board of Workers’ Compensation was entitled to preclusive effect in a later action
in superior court); Restatement of the Law, Second, Judgments, § 83, comment a
(“An administrative adjudication becomes preclusive when it has become final . . . .
It is not necessary that the administrative adjudication have been reviewed and

                                          8
      (b) We also conclude that there is an identity of causes of action. “A

cause of action has been deemed to be ‘the entire set of facts which give rise to

an enforceable claim.’” Crowe v. Elder, 290 Ga. 686, 688 (723 SE2d 428)

(2012). Appellants’ claim that Heard was not qualified to be on the school

board because she did not reside in Baker County for a year before the

November 6, 2012 election, see OCGA § 45-2-1 (1), is the same claim that was

made in Cowart’s pre-election challenge, and both Cowart and Appellants relied

on the same relevant facts — Heard’s voter registration records — to attempt

to prove that Heard did not reside in Baker County. And the claim that was

asserted in Appellants’ amended complaint — that Heard was not a resident of

the school district in which she sought election, see OCGA § 20-2-51 — was

based on the same set of facts that Appellants used to support their allegations

under OCGA § 45-2-1. Significantly, Appellants did not allege any change in

Heard’s residency since the November 2012 election,2 nor have they presented


affirmed by a court.”).
      2
        For example, Appellants did not allege that Heard became a resident of the
school district in Baker County in which she sought election and that she then moved
out of that district once she took office. See OCGA § 20-2-51 (b) (“Whenever a
member of a local board of education moves that person’s domicile from the district
which that person represents, such person shall cease to be a member of such local

                                         9
any evidence in support of any of their claims other than pre-election voter

registration records. For these reasons, we conclude that the pre-election and

post-election challenges to Heard’s right to hold office involved the same claim

for res judicata purposes. See Crowe, 290 Ga. at 688 (holding that, because a

fraud claim filed in probate court and a subsequent breach of contract claim filed

in superior court were based on the same allegations of misconduct, there was

an identity of causes of action); State ex rel. Tremmel v. Erie County Bd. of

Elections, 917 NE2d 792, 795 (Ohio 2009) (holding that a prior decision by the

local board of elections that appellant was not a resident of the county and thus

not entitled to vote barred appellant from re-litigating the issue in a later action,

since there was not a change in circumstances).

      (c) We turn next to whether Appellants are in privity with Cowart. “A

privy is generally defined as ‘one who is represented at trial and who is in law

so connected with a party to the judgment as to have such an identity of interest

that the party to the judgment represented the same legal right.’” See Brown &

Williamson Tobacco Corp. v. Gault, 280 Ga. 420, 421 (1) (627 SE2d 549)



board of education, and a vacancy shall occur.”).

                                         10
(2006) (citation omitted). Here, Cowart and Appellants have an identity of

interests. As residents and voters of Baker County, they have a common interest

in having the public offices in their community held by legally qualified

persons, and the relevant statutes give them standing to bring challenges to

enforce that interest. See OCGA § 21-2-6 (b) (“any elector who is eligible to

vote for any such candidate may challenge the qualifications of the candidate by

filing a written complaint with the [board of election] giving the reasons why the

elector believes the candidate is not qualified to seek and hold the public office

for which the candidate is offering”); OCGA § 9-6-60 (saying that a “person”

interested in a public office may seek a writ of quo warranto “to inquire into the

right of any person to any public office”); McCullers v. Williamson, 221 Ga.
358, 360 (1) (144 SE2d 911) (1965) (holding that residents and taxpayers of

Walton County had a sufficient “interest” in the offices of the local board of

education to give them standing to file a quo warranto action). See also In the

Matter of Election Contest Filed by Coday, 130 P3d 809 (IV) (Wash. 2006)

(holding that a voter in an election contest challenging the results of the

governor’s election was in privity with a voter who had earlier filed the same

challenge).

                                       11
      Not only do Appellants have a common interest with Cowart, that interest

is a public concern, as opposed to a private right. See Richards v. Jefferson

County, 517 U.S. 793, 803 (116 SCt 1761, 135 LE2d 76) (1996) (saying that

as to cases that involve only public concern, such as “an alleged misuse of

public funds,” “we may assume that the States have wide latitude to establish

procedures not only to limit the number of judicial proceedings that may be

entertained but also to determine whether to accord a taxpayer any standing at

all”). And in Walker v. Hamilton, 210 Ga. 155 (2) (78 SE2d 511) (1953), we

held that a judgment on a prior action brought by a taxpayer to contest the right

of a mayor to hold office had preclusive effect when the same action was

subsequently filed by another taxpayer.

      Where a taxpayer or property-owner brings an action against a
      county or its officers upon a matter of public and general interest to
      all other taxpayers of such political subdivision, and the action
      either expressly or by necessary implication is on their behalf, they
      are equally bound by the adjudication, and a judgment is a bar to
      any subsequent proceeding by them or any of them seeking similar
      relief upon the same facts.

Id. at 156. Thus, although the general rule is that a “judgment binds only the

parties to the case,” we conclude that this case falls within the exception to that

rule for nonparties who are adequately represented by a party with the same

                                        12
interest. Southern LNG, Inc. v. MacGinnitie, 294 Ga. 657, 663, n. 12 (755 SE2d

683) (2014).

      Having determined that the trial court properly dismissed Appellants’

complaint based on the doctrine of res judicata, we need not address the other

issues raised by Appellants.

      Judgment affirmed. All the Justices concur.



                           Decided June 30, 2014.

      Quo warranto. Baker Superior Court. Before Judge Smith, Senior Judge.

      Maurice L. King, Jr., for appellants.

      Lawton C. Heard, Jr., for appellee.




                                      13